Case 1:11-cv-00691-LAK-JCF Document 2226 Filed 06/06/19 Page 1 of 1

 

  

USDC SDNY

   

 

 

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK || ELECTRONICABLY FILED
we eee eee eee x }DOC #:__ ,
CHEVRON CORPORATION, DATE FILED:_@ (6 [Z0.\A

Plaintiff, |

-against- 11-cv-0691 (LAK)

STEVEN DONZIGER, et al.,

Defendants.
ee x

ORDER

LEWIS A. KAPLAN, District Judge.

 

Donziger objects to the briefing schedule set by the Court regarding a motion that he
made to vacate the Paragraph 5 Order [DI 2222]. The Court set a short schedule because it appeared
to be in Donziger’s interest to resolve the motion promptly. The Court grants Donziger a brief
extension to file his reply. Any reply shall be filed on or before Tuesday, June 11, 2019 at 12:00
p.m. at which time the motion will be taken on submission unless ordered otherwise.

The Paragraph 5 Order remains in effect during the period in which the motion is
briefed and under consideration by the Court,

SO ORDERED.

Dated: June 6, 2019

/s/ Lewis A. Kaplan

 

Lewis A. Kaplan
United States District Judge

 
